


109 HR 5715 IH: To make amendments to the Reclamation Projects

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5715
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Bilbray (for
			 himself and Mr. Hunter) introduced the
			 following bill; which was referred to the Committee on Resources
		
		A BILL
		To make amendments to the Reclamation Projects
		  Authorization and Adjustment Act of 1992.
	
	
		1.Reclamation Projects
			 Authorization and Adjustment Act amendmentsSection 1631 of the Reclamation Projects
			 Authorization and Adjustment Act of 1992, as amended by Public Law 104–266 (43
			 U.S.C. 390h–13), is amended—
			(1)in subsection (a),
			 by inserting before the period the following: , including Phase II of
			 the Olivenhain Water Treatment Plant; and
			(2)in subsection (b)(2), by adding at the end
			 the following: Notwithstanding any other provision of this title, the
			 Federal share of the costs of the projects for which funds are made available
			 under this section shall not exceed $35,000,000..
			
